Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Boyce et al. (US 6,863,694), which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  Boyce teaches an implant operable ta be disposed between and fuse two sections of a bone (Col 16: lines 22-61}, the implant comprising: at least one layer formed of a material (Col 9: lines 22-24) operable to abut against the two sections of the bone, the material being porous bore} and/or fibrous and operable to receive at least one cellular growth factor (Col 11: tines 42-54), a series of fasteners operable to couple the implant between bone (Col 17: lines 17-22).  However, Boyce does not disclose wherein the fasteners are formed along at least one side of the at least one layer, the series of fasteners uniformly spaced relative to each other along the at least one layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774